This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GREEN TREE SERVICING LLC,

 3                  Plaintiff-Appellee,

 4 v.                                                                            No. 35,293

 5 ADAM CEPELAK,

 6                  Defendant-Appellant,

 7 and

 8   LINDA D. CEPELAK; ESTATE OF LINDA
 9   D. CEPELAK; UNKNOWN HEIRS,
10   DEVISEES, AND LEGATEES OF LINDA
11   D. CEPELAK, UNKNOWN TENANT, and
12   BANK OF AMERICA, N.A.,

13                  Defendants.

14 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
15 John F. Davis, District Judge

16 Rose, Little, Brand & Associates, PC
17 Eraina Edwards
18 Albuquerque, NM

19 for Plaintiff-Appellee
 1 JRSPC, LLC
 2 Joshua R. Simms
 3 Albuquerque NM

 4 for Defendant-Appellant
 5                         MEMORANDUM OPINION

 6 VIGIL, Chief Judge.

 7   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 8 proposed summary disposition. No memorandum opposing summary affirmance has

 9 been filed and the time for doing so has expired.

10   {2}   Affirmed.

11   {3}   IT IS SO ORDERED.


12                                              _______________________________
13                                              MICHAEL E. VIGIL, Chief Judge


14 WE CONCUR:


15 ___________________________________
16 TIMOTHY L. GARCIA, Judge


17 ___________________________________
18 M. MONICA ZAMORA, Judge



                                            2